Citation Nr: 1737714	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-18 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). In that rating decision the RO denied a TDIU.

In February 2016 the Veteran had a Board video conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In a July 2016 decision the Board denied a TDIU. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In June 2017 the Court granted a joint motion for remand (JMR) from the parties (the Veteran and VA), vacating the July 2016 Board decision and remanding the case to the Board for further action.

VA has previously denied the Veteran's claims for service connection for acquired psychiatric disability. In the February 2016 Board hearing, the Veteran's husband testified that the Veteran's service-connected physical disorders caused her psychological distress including depression. Also in the February 2016 hearing, the Veteran suggested that her service-connected urinary incontinence causes episodic nerve pain all over her body, including in her neck, back, arms, and hands. Those statements appeared to raise the issues of entitlement to service connection for psychiatric disability and entitlement to service connection for nerve pain. The Veteran is advised that those statements at the hearing do not meet the VA regulatory standards, under 38 C.F.R. § 3.155(b), of an intent to file a claim, and also do not meet the VA regulatory standards for a complete claim, under 38 C.F.R. § 3.155(a). The Agency of Original Jurisdiction (AOJ) should notify the Veteran of the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.

Later, in an April 2016 statement submitted to the RO by email, the Veteran stated that during service she was sexually harassed and she sustained domestic violence, and that as a result she developed psychiatric problems, including anxiety, depression, and PTSD. That statement appeared to raise the issue of entitlement to service connection for psychiatric disability. The Veteran is advised that the statement does not meet the VA regulatory standards, under 38 C.F.R. § 3.155(b), of an intent to file a claim, and also does not meet the VA regulatory standards for a complete claim, under 38 C.F.R. § 3.155(a). The Agency of Original Jurisdiction (AOJ) should notify the Veteran of the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.


FINDING OF FACT

The Veteran's service-connected urinary incontinence frequently interrupts all activity and interferes with her capacity to work to the extent that she cannot work full time or for hours sufficient to obtain substantial gain.


CONCLUSION OF LAW

The Veteran has service-connected disability that makes her unable to secure or follow a substantially gainful occupation. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). In the present decision the Board is granting the benefit sought on appeal. Therefore it is not necessary to discuss how VA notified and assisted the Veteran.

The Veteran submitted in May 2010 a claim for a TDIU. She appealed the February 2011 rating decision denying that claim. She contends that the combined effects of her urinary incontinence and other service-connected disabilities make her unable to maintain regular employment.

In particular, the Veteran reports that her urinary frequency and incontinence necessitate very frequent bathroom visits, constant use and very frequent changing of absorbent materials, and at times extra changing of clothing. She contends that an employer would not tolerate the frequency of the work interruptions associated with those circumstances. She also indicates that the urinary incontinence causes odor that is embarrassing and makes it uncomfortable to work around other people. She has reported that her hypertension causes daily headaches that caused her to miss work days. She reports that she has episodes of weakness, fainting, and falling. She indicates that those episodes might be caused by her hypertension, or by hypertension medication or hormones prescribed due to her bilateral oophorectomy.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. VA regulations allow for the assignment of TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. 38 C.F.R. § 4.16(a). A finding of entitlement to TDIU depends on the impact of a veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training. 38 C.F.R. § 4.16. If there is only one disability, it must be ratable at 60 percent or more. If there are two or more disabilities, they must merit a combined rating of at least 70 percent, with one condition rated at least 40 percent disabling. 38 C.F.R. § 4.16(a).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected disabilities include: urinary incontinence, rated at 60 percent; residuals of reproductive system surgery including hysterectomy, vaginal cuff closure, and bilateral salpingo-oophorectomy, rated at 50 percent; hypertension with history of mitral valve prolapse, rated at 30 percent; eczema rated at 30 percent; pancreatitis rated at 10 percent; left foot bunion rated a 0 percent; and right foot bunion rated at 0 percent. The current combined rating is 90 percent. Over the entire period addressed by the appeal, the ratings have met the 38 C.F.R. § 4.16(a) criteria for a TDIU. Thus a TDIU is warranted if the combined effects of her service-connected disabilities prevent her from securing and maintaining a substantially gainful occupation.

The Veteran has reported that her education was through completion of high school. She has stated that her most recent employment was in a human services office, and that she last worked in 2007. She has indicated that she stopped working because the effects of her reproductive system surgeries made her unable to keep working.

The Veteran has had post-service medical and mental health treatment at VA, Army, and private facilities. Private treatment records reflect that her urinary incontinence had onset in about 2002 and worsened over time. She underwent surgical hysterectomy and bilateral salpingo-oophorectomy in December 2004. On VA examination in June 2005, she indicated that she worked in an administrative job. She reported ongoing abdominal pain, and urinary frequency of ten to twelve times per day and five times per night. VA and non-VA treatment records from 2006 forward reflect reports of urinary frequency and incontinence. Those records also show treatment for hormone replacement (due to bilateral oophorectomy), hypertension, pancreatitis, eczema, headaches, and psychiatric disorders.

In a VA hypertension examination in January 2007, the Veteran reported a history of diagnosis of hypertension in the 1980s and treatment with medications since then. She asserted that her hypertension caused daily headaches. She stated that those headaches caused her to miss a lot of work and interfered with other daily activities. In non-VA treatment in June 2007, the Veteran reported that depression caused her to miss work.

In October 2007 the United States Social Security Administration (SSA) found that the Veteran had been disabled since June 2007, due to a primary diagnosis of affective disorders. The SSA decision indicated that no secondary diagnosis was established.

In VA treatment in October 2007, it was noted that the Veteran had severe depression, poor concentration, and inability to control her bladder. A treating clinician stated that the Veteran was unable to do her job and was incapacitated for duty.

In a VA gynecology examination in August 2008, the Veteran reported that urinary incontinence required wearing changing absorbent pads two to four times a day. She stated that she had to urinate about three times a night.

On VA heart and hypertension examination in August 2008, the Veteran stated that a medication or medications to treat hypertension and other disorders had a side effect of drowsiness. She reported dyspnea on moderate exertion, weekly angina and syncope, and daily fatigue and dizziness. The examiner observed that the Veteran was lethargic.

In VA treatment in September 2008, the Veteran reported that her urinary incontinence required changing pads six times a day. In April 2009 she reported ongoing urinary frequency and some episodes of soiled clothing. On VA gynecology examination in November 2009 she reported urinary incontinence with the use of six to eight pads a day. She related urinary frequency of hourly during the day and five or more times at night.

In May 2010 the Veteran submitted a claim for a TDIU. She indicated that she had last worked in 2007, in an administrative job. 

On VA examination in June 2010, the Veteran reported urinary frequency and incontinence with use of ten pads during the day and five at night. 

In a February 2011 statement, the Veteran contended that no employer would tolerate the number of interruptions caused by her urinary frequency and incontinence. She asserted that medication to treat her hypertension caused headaches and fainting. She also noted that hormone replacement medication taken because of her gynecological surgeries could cause her headaches.

On VA examination in April 2012, the Veteran reported urinary frequency of fifteen times per day, and urinary incontinence with use of fifteen pads per day. The examiner expressed the opinion that the Veteran's eczema did not affect her capacity for employment. The examiner stated that her urinary incontinence affected her employability. The examiner noted that Social Security records showed that she became unemployable due to bipolar disorder, a disorder for which service connection has not been established.

In a November 2013 letter, a VA Vocational Rehabilitation counselor wrote that the Veteran could not proceed with vocational rehabilitation because her disabilities prevented her from working.

In the February 2016 Board hearing, the Veteran reported that she had a high school education. She stated that she last worked, in an office job, in about 2006. She indicated that problems following her reproductive system surgeries, including urinary problems, made her unable to continue working. She stated that her urinary incontinence required the use of fifteen pads per day. She asserted that a potential employer would not tolerate such frequent work interruptions. She also noted that the incontinence caused odor, which would present a problem in a work setting. She indicated that her hypertension and medications for it caused weakness, fainting, and falling. She stated that medications for her service-connected disabilities made her drowsy and precluded driving.

Medical records and the SSA decision provide substantial evidence that the Veteran's psychiatric problems, for which service connection is not established, led to her leaving employment in 2007. Entitlement to a TDIU may nonetheless be established if, without consideration of her non-service-connected disabilities, the combined effects of her service-connected disabilities are sufficient to make her unable to secure or follow a substantially gainful occupation.

The Veteran's many accounts, including in medical settings, of the extent and effects of her urinary frequency and incontinence, present a reasonably clear and convincing picture of the effect of her urinary disorder on her capacity to work regular or substantial hours. In addition, the reported associated odor can reasonably be expected to limit the number of work settings that would be practical. The assembled medical evidence neither clearly confirms nor clearly contradicts the Veteran's contentions that medications addressing her hypertension and bilateral oophorectomy cause headaches that interfere with concentration and endurance in work, or cause weakness or fainting. Even without resolving those questions, however, the Board concludes that, throughout the period addressed by the appeal, her urinary disorder has impaired her capacity for sustained work to an extent that at least as likely as not has made her unable to secure or follow a substantially gainful occupation. The Board therefore grants a TDIU.


ORDER

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


